            Case 1:21-cv-04111-UA Document 1 Filed 05/07/21 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  SUSAN TAYLOR,
                                                      Civil Action No.
                      Plaintiff,
                                                      COMPLAINT FOR VIOLATIONS
       v.                                             OF THE FEDERAL SECURITIES
                                                      LAWS


                                                      JURY TRIAL DEMANDED
   THE BANK OF FINCASTLE, GEORGE
   E. HOLT, III, CHARLES STEELE,
   GREGORY R. GERSACK, KIRTESH
   PATEL, JOHN W. RADER, JR.,
   STEVEN W. SPICKARD, C. RAY
   SPRINKLE, and ROBERT C. WAGNER,


                      Defendants.



       Plaintiff Susan Taylor (“Plaintiff”) by and through her undersigned attorneys, brings this

action on behalf of herself, and alleges the following based upon personal knowledge as to those

allegations concerning Plaintiff and, as to all other matters, upon the investigation of counsel,

which includes, without limitation: (a) review and analysis of public filings made by Bank of

Fincastle (“Fincastle” or the “Company”) and other related parties and non-parties with the

United States Securities and Exchange Commission (“SEC”); (b) review and analysis of press

releases and other publications disseminated by certain of the Defendants (defined below) and

other related non-parties; (c) review of news articles, shareholder communications, and postings

on the Company’s website concerning the Company’s public statements; and (d) review of other

publicly available information concerning Fincastle and the Defendants.
            Case 1:21-cv-04111-UA Document 1 Filed 05/07/21 Page 2 of 14




                                SUMMARY OF THE ACTION

       1.      This is an action brought by Plaintiff against Fincastle and the Company’s Board

of Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a)

and 20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC Rule

14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed merger between Fincastle, First

National Corporation (“First National”) and First Bank, a wholly-owned subsidiary of First

National (“Proposed Transaction”).

       2.      On February 18, 2021, the Company entered into an Agreement and Plan of

Merger (the “Merger Agreement”) with First National. Pursuant to the terms of the Merger

Agreement the Company’s shareholders could elect, for each share of Fincastle common stock,

to receive: (i) $3.30 in cash; (ii) 0.1649 shares of First National common stock; or (iii) a

combination of stock and cash, subject to election and proration such that the aggregate

consideration will consist of 80 percent First National stock and 20 percent cash (the “Merger

Consideration”).

       3.      On April 23, 2021, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the joint filing of a materially

incomplete and misleading registration statement with the SEC on Form S-4/A (the “Registration

Statement”), in violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Fincastle and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule

14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Fincastle

shareholders before the vote on the Proposed Transaction or, in the event the Proposed




                                                 2
               Case 1:21-cv-04111-UA Document 1 Filed 05/07/21 Page 3 of 14




Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.

                                   JURISDICTION AND VENUE

          5.      This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

          6.      This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

          7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                           THE PARTIES

          8.      Plaintiff is, and has been at all times relevant hereto, the owner of Fincastle

shares.

          9.      Defendant Fincastle is a Virginia state-chartered non-member bank with its

principal executive offices located at 17 South Roanoke Street, Fincastle, Virginia 24090. The

Company’s common stock trades on the OTC under the symbol “BFTL.”

          10.     Defendant George E. Holt, III (“Holt”) is and has been the Chairman of the Board

of Directors of Fincastle at all times during the relevant time period.




                                                   3
            Case 1:21-cv-04111-UA Document 1 Filed 05/07/21 Page 4 of 14




          11.   Defendant Charles Steele (“Steele”) is and has been the President, Chief

Executive Officer (“CEO”) and a director of Fincastle at all times during the relevant time

period.

          12.   Defendant Gregory R. Gersack (“Gersack”) is and has been a director of Fincastle

at all times during the relevant time period.

          13.   Defendant Kirtesh Patel (“Patel”) is and has been a director of Fincastle at all

times during the relevant time period.

          14.   Defendant John W. Rader, Jr. (“Rader”) is and has been a director of Fincastle at

all times during the relevant time period.

          15.   Defendant Steven W. Spickard (“Spickard”) is and has been a director of

Fincastle at all times during the relevant time period.

          16.   Defendant C. Ray Sprinkle (“Sprinkle”) is and has been a director of Fincastle at

all times during the relevant time period.

          17.   Defendant Robert C. Wagner (“Wagner”) is and has been a director of Fincastle at

all times during the relevant time period.

          18.   Defendants Holt, Steele, Gersack, Patel, Rader, Spickard, Sprinkle, and Wagner

collectively referred to herein as the “Individual Defendants.”

          19.   The Individual Defendants, along with Defendant Fincastle, are collectively

referred to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                  Background of the Company

          20.   Fincastle is a leading financial services provider in the Roanoke region since

1875, and offers a full range of banking, lending and investment products. Headquartered in




                                                  4
          Case 1:21-cv-04111-UA Document 1 Filed 05/07/21 Page 5 of 14




Fincastle, Virginia, the Bank has six full‐service branches, 13 ATM locations, a 7 a.m. to 7 p.m.

drive through location and offers online deposit account opening, online real‐estate and

consumer loan applications, online banking, mobile banking and 24/7 telephone banking. The

Bank of Fincastle is a Member FDIC, Equal Housing Lender and Equal Opportunity Employer.

                    The Company Announces the Proposed Transaction

       21.    On February 18, 2021, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:


       STRASBURG, Va. and FINCASTLE, Va., Feb. 18, 2021 (GLOBE NEWSWIRE) -- First
       National Corporation (the “Company” or “First National”) (NASDAQ: FXNC), the bank
       holding company of First Bank (“First Bank”) and The Bank of Fincastle (“Fincastle”)
       (OTCPK: BFTL) jointly announced today the signing of a definitive merger agreement.

       Upon completion of the acquisition, the combined company is expected to have
       approximately $1.2 billion in assets, $868 million in loans, $1.0 billion in deposits and 20
       branch offices across Virginia. First National expects the transaction to be approximately
       10% accretive to earnings per share.

       Commenting on the announcement, Scott Harvard, President and Chief Executive Officer
       of First National Corporation, said, “We are excited to be joining forces with another
       bank who has deep roots in their community, having begun operations in the Town of
       Fincastle in 1875. Together, our team of bankers will deliver unparalleled service to our
       customers and communities and continue to make those communities better places to live
       and work. With this combination, First Bank will extend its reach from the top of
       Virginia south down the I-81 corridor to Roanoke, ensuring our small and mid-sized
       Virginia markets continue to be served by an independent Virginia community bank.”

       First National will acquire Fincastle for a combination of stock and cash valued at
       approximately $3.09 per share for each share of Fincastle’s common stock outstanding.
       Under the terms of the agreement, Fincastle shareholders could elect, for each share of
       Fincastle common stock, to receive 0.1649 shares of First National stock, or $3.30 in
       cash, or a combination of stock and cash, subject to election and proration such that the
       aggregate consideration will consist of 80 percent First National stock and 20 percent
       cash. Based on First National’s closing stock price of $18.40 as of February 17, 2021,
       this equates to an aggregate deal value of approximately $31.6 million.

       Founded in 1875, The Bank of Fincastle currently operates six banking locations in and
       around the Roanoke Metropolitan Statistical Area. As of December 31, 2020, Fincastle
       reported assets of $256 million, gross loans of $202 million and deposits of $224 million.



                                                5
          Case 1:21-cv-04111-UA Document 1 Filed 05/07/21 Page 6 of 14




       Scott Steele, President and Chief Executive Officer of Fincastle, stated, “I am
       enthusiastic about the opportunity we have to partner with First National in a transaction
       that we believe offers significant opportunities to our clients, communities, employees
       and shareholders. This partnership is an excellent opportunity to create value for both
       institutions.”

       The merger agreement has been unanimously approved by the boards of directors of each
       company. The transaction is expected to close in the third quarter of 2021, subject to
       approval of both companies’ shareholders, regulatory approvals and other customary
       closing conditions.

       First National and First Bank will appoint three Fincastle directors to join the existing
       eight legacy directors on each respective Board. Scott Steele, the President and Chief
       Executive Officer of Fincastle will join First Bank as the First Bank Regional President.

       Piper Sandler & Co. served as financial advisor and Nelson Mullins Riley &
       Scarborough, LLP provided legal counsel to First National. Janney Montgomery Scott
       LLC served as financial advisor, RP Financial, LC served as fairness advisor, and
       Godfrey & Kahn, S.C. served as legal counsel to Fincastle.

                     FALSE AND MISLEADING STATEMENTS
          AND/OR MATERIAL OMISSIONS IN THE REGISTRATION STATEMENT

       22.     On April 23, 2021, the Company authorized the filing of the Registration

Statement with the SEC.       The Registration Statement recommends that the Company’s

shareholders vote in favor of the Proposed Transaction.

       23.     Defendants were obligated to carefully review the Registration Statement prior to

its filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions. However, the Registration Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.




                                                6
           Case 1:21-cv-04111-UA Document 1 Filed 05/07/21 Page 7 of 14




                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

        24.      The Registration Statement notes that the Board reviewed, “detailed financial

projections for Fincastle, its projected asset growth over a five-year period, and the estimated

future value of Fincastle common stock.” In addition, RP Financial, LC (“RP”) states that it

relied upon “financial forecasts, projections and other forward-looking information estimated by

Fincastle and First National” in performing its fairness opinion.

        25.      However, the Registration Statement omits the Company’s and First National’s

financial projections in their entirety.

        26.      Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.     Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                      Material False and Misleading Statements or Material
                  Misrepresentations or Omissions Regarding RP’s Financial Opinion

        27.      The Registration Statement contains the financial analyses and opinion of RP

concerning the Proposed Transaction, but fails to provide material information concerning such.

        28.      With respect to RP’s Comparable Transactions Analysis, the Registration

Statement fails to disclose the individual multiples and metrics for the transactions observed in

RP’s analysis.

        29.      With respect to RP’s Control Premium Analysis, the Registration Statement fails

to disclose the individual multiples and metrics for each company observed in the analysis.




                                                  7
           Case 1:21-cv-04111-UA Document 1 Filed 05/07/21 Page 8 of 14




        30.     With respect to RP’s Discounted Cash Flow Analysis, the Registration Statement

fails to disclose: (i) the financial projections used in the analysis; (ii) the terminal values; (iii)

RP’s basis for applying control terminal value multipliers of 18.0 to 22.0 times to year 5 earnings

per share and 1.00 times to 1.40 times to year 5 tangible book value per share; and (iv) the inputs

and assumptions underlying RP’s use of the range of discount rates of 10% to 13%.

        31.     With respect to the RP’s Pro Forma Impact Analysis, the Registration Statement

fails to disclose the inputs and assumptions underlying RP’s estimate of the merger to be

approximately 4.0% dilutive to First National’s tangible book value per share.

        32.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

        33.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                     Material False and Misleading Statements or Material
          Misrepresentations or Omissions Regarding the Background of the Transaction

        34.     The Registration Statement fails to disclose information concerning the

background of the transaction.




                                                  8
            Case 1:21-cv-04111-UA Document 1 Filed 05/07/21 Page 9 of 14




          35.   The Registration Statement provides that in 2019, RP assisted the Board and the

Company’s management in evaluating Fincastle’s strategic plan during a planning retreat, yet the

Registration Statement does not disclose the fees received by RP for providing that service.

          36.   The Registration Statement fails to disclose the amount of compensation Janney

Montgomery Scott LLC’s (“Janney”) stands to receive in connection with its services as

financial advisor, nor does it disclose whether Janney has performed past services for any parties

to the Merger Agreement or their affiliates.

          37.   The Registration Statement notes that Fincastle executed non-disclosure

agreements with seven financial institutions. However, the Registration Statement fails to

disclose whether those agreements contained standstill provisions, and if so, whether those

standstill provisions contained a “don’t ask don’t waive” (“DADW”) provisions.

          38.   Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                               COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          39.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          40.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection



                                                  9
          Case 1:21-cv-04111-UA Document 1 Filed 05/07/21 Page 10 of 14




of investors, to solicit or to permit the use of his name to solicit any Registration or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

       41.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

       42.     Defendants have issued the Registration Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement, which fails to provide critical

information regarding, among other things, the financial projections for the Company.

       43.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Registration Statement, but nonetheless failed to obtain and disclose such

information to shareholders although they could have done so without extraordinary effort.

       44.     The Defendants knew or were negligent in not knowing that the Registration

Statement is materially misleading and omits material facts that are necessary to render it not

misleading. The Defendants undoubtedly reviewed and relied upon the omitted information




                                                     10
          Case 1:21-cv-04111-UA Document 1 Filed 05/07/21 Page 11 of 14




identified above in connection with their decision to approve and recommend the Proposed

Transaction.

       45.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Registration Statement, rendering the

sections of the Registration Statement identified above to be materially incomplete and

misleading. Indeed, the Defendants were required to be particularly attentive to the procedures

followed in preparing the Registration Statement and review it carefully before it was

disseminated, to corroborate that there are no material misstatements or omissions.

       46.     The Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement. The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully as the Company’s directors. Indeed,

the Defendants were intricately involved in the process leading up to the signing of the Merger

Agreement and the preparation of the Company’s financial projections.

       47.     The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

       48.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                                11
            Case 1:21-cv-04111-UA Document 1 Filed 05/07/21 Page 12 of 14




                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          49.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          50.   The Individual Defendants acted as controlling persons of Fincastle within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Fincastle, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Registration Statement filed with the SEC, they had the power to influence and control and

did influence and control, directly or indirectly, the decision making of the Company, including

the content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          51.   Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

          52.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Registration Statement at issue contains

the unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

          53.   In addition, as set forth in the Registration Statement sets forth at length and



                                                  12
            Case 1:21-cv-04111-UA Document 1 Filed 05/07/21 Page 13 of 14




described herein, the Individual Defendants were involved in negotiating, reviewing, and

approving the Merger Agreement. The Registration Statement purports to describe the various

issues and information that the Individual Defendants reviewed and considered. The Individual

Defendants participated in drafting and/or gave their input on the content of those descriptions.

       54.      By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       55.      As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       56.      Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.       Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.       Directing the Individual Defendants to disseminate an Amendment to the

Registration Statement that does not contain any untrue statements of material fact and that states

all material facts required in it or necessary to make the statements contained therein not

misleading;




                                                13
            Case 1:21-cv-04111-UA Document 1 Filed 05/07/21 Page 14 of 14




       C.       Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.       Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.       Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: May 7, 2021                                     Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               1190 Broadway,
                                                               Hewlett, New York 11557
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 14
